Citation Nr: 0602982	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied service connection for the 
veteran's cause of death.  In March 2005, the appellant 
testified before the Board in a hearing that was held at the 
RO.  

In February 2003, the RO also denied entitlement to Chapter 
35 Survivors' and Dependents' Educational Assistance.  
However, the appellant has not claimed such benefits, and 
such eligibility is derived from a favorable finding on 
service connection for the cause of the veteran's death.  The 
Board finds there is no separate appellate issue of 
entitlement to Chapter 35 educational benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required of her.


REMAND

It appears additional VA records are outstanding.  In letters 
to the RO dated in September 2003 and March 2005, the 
appellant stated that the veteran had received treatment from 
the VA facility in Detroit, Michigan from approximately April 
2001 to July 2002, and that the decision rendered in her case 
had not taken these records into consideration.  After a 
review of the file, it does not appear that these records 
have yet been requested from the Detroit VA facility.  The 
Board notes that records were requested from the Ann Arbor, 
Michigan facility, but that the veteran did not undergo the 
majority of his treatment at that location.  VA treatment 
records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  As such, the RO should take the appropriate 
steps on remand to associate these records with the claims 
file.

Additionally, the Board notes that the veteran's records show 
that he was treated for "cancer of the head and neck."  On 
occasion, these cancers are labeled as "oropharyngeal," 
"tonsillar," "throat," and, on one occasion, as "history 
of laryngeal."  Because the appellant's claim relates to 
entitlement to service connection for cause of death due to 
exposure to Agent Orange, the Board finds that on remand, a 
medical opinion is necessary to determine whether the 
veteran's principal diagnosis falls into the category of 
respiratory cancers, to include cancer of the bronchus, 
larynx, or trachea, for which service connection is afforded 
on a presumptive basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the veteran's medical 
records from the VA facility in 
Detroit, Michigan, from April 2001 to 
July 2002.  If these records are no 
longer on file at the above-listed 
facility, a request should be made for 
the same from the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an opinion as to 
whether the veteran's cancer(s) can be 
classified as a respiratory cancer, to 
include cancer of the bronchus, larynx, 
or trachea.  If the veteran's cancer 
cannot be so classified, the examiner 
should opine as to whether it is at 
least as likely as not that the 
veteran's cancer was caused by or was 
related to exposure to herbicide agents 
during active service.  The examiner 
should indicate that the claims folder 
has been reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 
 

